507 F.2d 721
William N. GAGLIE, Petitioner-Appellee,v.Alfred ULIBARRI, Camp Administrator Respondent, and UNITEDSTATES of America, Real Party in Interest, Appellant.
No. 73-1484.
United States Court of Appeals, Ninth Circuit.
Dec. 17, 1974.

1
P. Michael Drake, Asst. U.S. Atty.  (argued), Tucson, Ariz., for appellant.


2
William N. Gaglie, in pro. per.


3
Before BARNES and GOODWIN, Circuit Judges, and CROCKER,1 District judge.

OPINION
CROCKER, District Judge:

4
William N. Gaglie petitioned the U.S. District Court for the District of Arizona for a writ of Habeas Corpus or, in the alternative, for declaratory and injunctive relief that would direct the Administrator of the Federal Prison Camp at Safford, Arizona, where petitioner was confined, to supply him and all indigents in his custody, with an adequate law library to exercise their fifth amendment right to effective access to the courts, as required by Gilmore v. Lynch, 319 F. Supp. 105 (N.D.Cal.1970), aff'd subnom., Younger v. Gilmore, 404 U.S. 15, 92 S. Ct. 250, 30 L. Ed. 2d 142 (1971).


5
The Government contends that the Bureau of Prisons Policy Statement 2001.2B issued May 8, 1972, granting all issues of U.S. Supreme Court Reports, Federal Reporter Second and Federal Supplement from May 1972 to the present, in addition to the books already at the Safford Prison Camp, is sufficient, particularly when considered with the other means available to gain access to the courts.  It is noted by the Government that a program was initiated in September of 1972 between the Bureau of Prisons and the College of Law at the University of Arizona in which law students provide legal assistance to Safford prisoners who wish to file writs; in addition prisoners can seek the aid of the Public Defender's office in preparing their writs.  It is stressed by the Government that an extensive law library is not necessary, as Safford Prison is a minimum security prison and is composed of offenders having short sentences or offenders who have completed the major portion of long terms.


6
The U.S. District Court of Arizona, the Honorable James A. Walsh, U.S. District Judge, granted Summary Judgment in favor of William N. Gaglie.  It was ordered that the Federal Prison Camp at Safford must fully comply with the provisions of the Bureau of Prisons Policy Statement 2001.2B and in addition the prison law library must contain United States Supreme Court Reports beginning with Volume 300, Federal Reporter Second beginning with Volume 275, and Federal Supplement beginning with Volume 200.


7
Upon consideration of the record, briefs and oral argument, we affirm the Summary Judgment.  The record discloses that the Law School program which was instigated through the efforts of the appellee provides only limited legal aid for the prisoners.  Due to the heavy case loads of public defenders' offices, it is doubtful that the Public Defender's Office would be adequately equipped to provide research assistance to prisoners on an effective scale.  Certainly, a prisoner would have to have a reasonable understanding as to why he is approaching the Public Defender's Office.


8
Instead of presenting reasonable alternatives as to which legal research materials should be made available to inmates at the Federal Prison to provide effective access to the courts, the Government contends that the implementation of Bureau of Prisons Policy Statement 2001.2B would be sufficient.  In support of its position, the Government cites cases which would not be available to the appellee if only the provisions of the Bureau of Prisons Policy Statement are complied with, as the cases cited predate May of 1972.


9
We are satisfied that the library suggested by the Government is not sufficient for petitioner to exercise his fifth amendment right to effective access to the courts, and that the library ordered by the court is sufficient.  However, we do not decide whether some lesser number of research materials than ordered by the court would be sufficient, as the issue was not presented here or in the court below.


10
Judgment affirmed.